Citation Nr: 1826872	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-41 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, and, if so, entitlement to service connection for a left knee disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel





INTRODUCTION

The Veteran served on active duty from July 2004 to March 2006, and from November 2006 to March 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2016, the Veteran testified at a video conference hearing before the undersigned.


FINDINGS OF FACT

1.  An unappealed March 2009 rating decision denied entitlement to service connection for left knee torn anterior cruciate ligament, patellofemoral syndrome, and arthritis based on the determination that there was no evidence of a permanent residual or chronic left knee disability subject to service connection shown by the service treatment records or demonstrated by the evidence following service.

2.  The evidence received since March 2009, to include the August 2013 VA examination showing current left knee diagnoses and the February 2014 private positive nexus opinion, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a left knee disability.

3.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's left knee disability, diagnosed as patellofemoral syndrome and patellar tendinitis, is related to his active service.



CONCLUSIONS OF LAW

1.  The March 2009 rating decision, which denied the Veteran's claims of entitlement to service connection for left knee torn anterior cruciate ligament, patellofemoral syndrome, and arthritis, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the March 2009 rating decision is new and material, and the claim of entitlement to service connection for a left knee disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Resolving doubt in favor of the Veteran, the criteria for service connection for a left knee disability, diagnosed as left knee patellofemoral syndrome and patellar tendinitis, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a left knee disability, which he contends began during his active duty service, and then progressed following service.  

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The record demonstrates the presence of a diagnosed left knee disability; at his August 2013 VA examination, the Veteran was diagnosed with left knee patellofemoral syndrome and patellar tendinitis.  The record also contains evidence of an in-service injury.  On the Veteran's February 2006 separation report of medical history from his first period of active duty service, he complained of pain in the left knee.  A service treatment record dated in March 2006 shows an assessment of left knee patellar tendonitis, mild.  During the Veteran's second period of active duty service, a service treatment record dated in April 2007 noted complaints of left knee pain.  The Veteran reported that he fell in January and landed in a dive position.  The assessment was patellofemoral syndrome of the left knee.  Although the evidence shows that the Veteran was involved in a post-service motor vehicle accident in 2012 resulting in a left knee injury and subsequent surgery, the evidence also shows that he complained of left knee problems prior to this accident.  See, e.g., January 2009 claim.  Moreover, in February 2014, Dr. C. M. explained that the Veteran was experiencing chronic left anterior knee pain prior to his accident in 2012 and the anterior cruciate ligament surgery performed in August 2012.  Dr. C. M. opined that the Veteran's continual knee pain is not due to the accident that occurred in 2012 but was pre-existing.  The Board therefore concludes that a grant of service connection for a left knee disability, to include left knee patellofemoral syndrome and patellar tendonitis, is warranted.  


ORDER

Entitlement to service connection for a left knee disability, to include patellofemoral syndrome and patellar tendinitis, is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


